      Case 7:17-cv-08943-CS-JCM Document 687 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX; CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY MOREAU;
 and WASHINGTON SANCHEZ,                                  17 Civ. 8943 (CS) (JCM)

                           Plaintiffs,

              v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN HER
 CAPACITY AS THE COMMISSIONER OF
 EDUCATION OF THE STATE OF NEW
 YORK,

                           Defendants.


       WHEREAS, the above-captioned matter, having come before trial, and this Court having

found for Plaintiffs and having found that Plaintiffs are entitled to a fee award under 52 U.S.C. §

10310(e), and having awarded Plaintiffs attorneys’ fees and costs, including expert fees;

       WHEREAS, Plaintiffs filed Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No.

598, the District filed a Memorandum of Law in Opposition to Plaintiffs’ Motion for Attorneys’

Fees and Costs, ECF No. 631, and Plaintiffs filed a Reply Memorandum of Law in Support of

Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No. 649;

       WHEREAS, Magistrate Judge McCarthy issued a Report and Recommendation (the

“R&R”), ECF No. 671;

       WHEREAS, Plaintiffs filed Plaintiffs’ Objection to Magistrate Judge McCarthy’s R&R,

ECF No. 674, the District filed the District’s Objection to the R&R, ECF No. 676, and Plaintiffs

and the District had the opportunity to respond to the other’s objections, ECF Nos. 681 and 682;
      Case 7:17-cv-08943-CS-JCM Document 687 Filed 03/22/21 Page 2 of 2




        WHEREAS, this Court held a hearing on March 5, 2021 in which all parties were

represented by counsel and provided an opportunity to be heard;

       WHEREAS, this Court delivered its decision on the fee dispute between the parties during

the March 5, 2021 hearing;

       WHEREAS, this Court, having considered all of the above submissions and the R&R, has

adopted certain findings in the R&R and overruled and modified certain other findings in the R&R

consistent with the law and for the reasons stated during the March 5, 2021 hearing;

       WHEREAS, this Court found that Plaintiffs are entitled to a fee award of $3,902,452 on

account of the work of Latham & Watkins LLP, $924,826.04 on account of the work of the New

York Civil Liberties Union, $192,463.92 in expert witness fees, and $426,398.03 in costs, for a

total fee award of $5,446,139.99;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

       1.      Judgment is hereby entered in favor of Plaintiffs for a fee award in the amount of

$5,446,139.99 plus daily interest following March __, 2021, at the prevailing statutory post-

judgment interest rate pursuant to 28 U.S.C. 1961.




Dated: White Plains, New York
      _______________, 2021

                                                     ___________________________________

                                                            Hon. Cathy Seibel, U.S.D.J.




                                                2
